Case: 20-40020     Document: 00515895208         Page: 1     Date Filed: 06/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 10, 2021
                                  No. 20-40020                           Lyle W. Cayce
                                                                              Clerk

   Bulkley & Associates, L.L.C.,

                                                           Plaintiff—Appellant,

                                       versus

   Department of Industrial Relations, Division of
   Occupational Safety and Health of the State of
   California,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CV-735


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
          In this case, a Texas company has twice sued a California state agency,
   arguing that the agency cannot enforce California regulations in Texas. The
   issue before us is whether the agency’s sending a letter to the company in
   Texas, regarding penalties and inspections related to violations of California
   law, creates minimum contacts that establish personal jurisdiction in Texas
   courts. The district court concluded that it does not. We affirm.
Case: 20-40020        Document: 00515895208             Page: 2      Date Filed: 06/10/2021




                                        No. 20-40020


                                              I
           Plaintiff Bulkley & Associates, LLC is a Hopkins County, Texas,
   company that transports refrigerated goods interstate. In 2015, a Bulkley
   truck driver fell off a truck and was injured while delivering goods to a
   customer in Salinas, California. Defendant Department of Industrial
   Relations, Division of Occupational Safety and Health of the State of
   California, cited Bulkley and assessed penalties for three violations of
   California health and safety law: (1) failing to timely report an injury to
   California authorities, (2) failing to develop an injury-prevention program
   compliant with California law, and (3) failing to require foot protection in
   accordance with California law. 1 Bulkley pursued administrative appeals in
   California, disputing the Department’s authority to require Bulkley to
   comply with California law. 2 Bulkley lost and has since filed two lawsuits
   challenging the Department’s authority, Bulkley I and Bulkley II. Bulkley II is
   before us today, but the issues in Bulkley II are intertwined with those in
   Bulkley I, so we start there.
           Bulkley I began in 2018, when Bulkley filed a petition for mandamus
   in Hopkins County court, seeking judicial review of the California
   administrative appeal that Bulkley lost.3 The Department removed the
   petition to federal court, and promptly moved to dismiss for lack of personal



           1
             See Cal. Code Regs. tit. 8, § 342 (workplace injury reporting); id. § 3203
   (injury prevention); id. § 3385 (foot protection).
          According to an administrative finding, this accident occurred on March 26, 2015.
   The date of the accident does not affect the resolution of the issues before us here.
           2
             The record on appeal contains no indication that Bulkley made any payment on
   the penalties.
           3
            Bulkley & Assocs., LLC v. Occupational Safety & Health Appeals Bd. (Bulkley I ),
   No. 4:18-CV-642, 2019 WL 2411544, at *1 (E.D. Tex. June 7, 2019).




                                              2
Case: 20-40020           Document: 00515895208           Page: 3   Date Filed: 06/10/2021




                                          No. 20-40020


   jurisdiction. 4 Bulkley argued that the Texas court had personal jurisdiction
   because Bulkley is a Texas resident and because the California law
   authorizing judicial review of agency action directs litigants to the county
   court where they reside: “Any person affected by an order or decision of the
   appeals board may . . . apply to the superior court of the county in which he
   resides, for a writ of mandate, for the purpose of inquiring into and
   determining the lawfulness of the” agency’s decision. 5 Bulkley also argued
   that the Department had minimum contacts with Texas because the citations
   “penalized Bulkley for its work rules and procedures, which were created and
   implemented in Texas.” 6 The district court rejected both arguments and
   dismissed Bulkley’s claims. In doing so, the district court relied exclusively
   on its lack of personal jurisdiction, though it also noted “serious doubts over
   whether it ha[d] subject matter jurisdiction.” 7 Bulkley did not appeal.
          After Bulkley I and before Bulkley II, in August 2019, the Department
   sent Bulkley a letter to collect the unpaid penalties of $6,180, informing
   Bulkley that the Department would pursue a judgment in California court if
   Bulkley failed to pay. On September 9, 2019, the Department sent Bulkley
   another letter, referencing violations of California law “observed during the
   inspection completed on 09/04/2015 [at] the place of employment”
   “maintained by” Bulkley and located in Salinas, California. This letter
   further instructed Bulkley to complete a form confirming that the violations
   had been remedied, and warned that failure to do so could result in the




          4
              Bulkley I, 2019 WL 2411544, at *1.
          5
              Id. at *2–*4; Cal. Lab. Code § 6627.
          6
              Bulkley I, 2019 WL 2411544, at *6.
          7
              Id. at *1 n.1.




                                                   3
Case: 20-40020           Document: 00515895208           Page: 4      Date Filed: 06/10/2021




                                          No. 20-40020


   Department “conduct[ing] a follow-up inspection of [Bulkley’s] place of
   employment” or “issuance of a citation and civil penalty.”
            Bulkley sought and obtained injunctive relief in Hopkins County court
   (commencing Bulkley II, the case now before us), pointing to the September
   9, 2019 letter as proof that the Department had possibly inspected Bulkley in
   Texas and was threatening to do so again. Bulkley reasoned as follows: The
   September letter referenced the “place of employment” maintained by
   Bulkley; Bulkley maintained employment only at its headquarters in Texas;
   therefore, the letter could only be referencing inspections in Texas.
            The Department again removed the action to federal court and again
   moved to dismiss for lack of personal jurisdiction. This time, Bulkley argued
   that, since Bulkley I, the Department had developed minimum contacts with
   Texas by sending the September 2019 letter—that is, by possibly inspecting
   Bulkley in Texas and threatening to do so again. The district court again
   concluded the Department lacked minimum contacts and dismissed
   Bulkley’s complaint for lack of personal jurisdiction. This appeal followed.
                                                II
                                                A
            The parties agree that we have appellate jurisdiction over the district
   court’s final judgment dismissing Bulkley’s claims for lack of personal
   jurisdiction under 28 U.S.C. § 1291.
            On appeal, Bulkley contests subject-matter jurisdiction. Regardless of
   whether a party questions it, we must normally assure ourselves of subject-
   matter jurisdiction before we do anything else. 8 But when the issues


            8
                See Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d 96, 100 (5th Cir.
   2018).




                                                4
Case: 20-40020           Document: 00515895208              Page: 5       Date Filed: 06/10/2021




                                            No. 20-40020


   regarding subject-matter jurisdiction are more difficult to resolve than other
   possible jurisdictional grounds of dismissal, including personal jurisdiction,
   we may address the other grounds first. 9 In addition to comparing the
   complexity of the possible grounds for dismissal, we consider “concerns of
   federalism, and of judicial economy and restraint.” 10
           Here, we will address personal jurisdiction before subject-matter
   jurisdiction because: (1) Bulkley contests subject-matter jurisdiction without
   analyzing it, (2) the district court expressed reservations regarding subject-
   matter jurisdiction in Bulkley I without explaining them, 11 and (3) our
   precedents squarely address the personal-jurisdiction question in this case.
                                                  B
           We review a dismissal for lack of personal jurisdiction de novo. 12
   Whenever “the alleged facts are disputed,” the party asserting personal
   jurisdiction has the burden to prove it exists. 13 If the defendant has moved to
   dismiss for lack of personal jurisdiction, the plaintiff bears the burden to



           9
               Id. (quoting Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 436
   (2007)).
           10
             Id. (quoting Alpine View Co. Ltd. v. Atlas Copco AB, 205 F.3d 208, 213 (5th Cir.
   2000)). We no longer weigh these institutional concerns differently for cases that are
   removed to federal court from state court, as opposed to cases originally filed in federal
   court. The Supreme Court rejected our previous rule that courts must assess subject-
   matter jurisdiction before personal jurisdiction for cases removed from state court. Alpine,
   205 F.3d at 213 (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 588 (1999)).
           11
              The Department removed on federal-question grounds. Given Bulkley’s
   constitutional arguments, it appears likely that the district court doubted something other
   than the presence of a federal question. See Bulkley I, 2019 WL 2411544, at *1 & n.1.
           12
             Def. Distributed v. Grewal, 971 F.3d 485, 490 (5th Cir. 2020), cert. denied, No. 20-
   984, 2021 WL 1163750 (U.S. Mar. 29, 2021).
           13
                Felch v. Transportes Lar-Mex SA DE CV, 92 F.3d 320, 326 (5th Cir. 1996).




                                                   5
Case: 20-40020           Document: 00515895208              Page: 6       Date Filed: 06/10/2021




                                           No. 20-40020


   identify facts that demonstrate a prima facie case of jurisdiction. 14 In deciding
   whether the plaintiff meets this burden, we take as true the nonconclusory,
   “uncontroverted allegations in the plaintiff’s complaint” and we resolve
   “conflicts between the facts contained in the parties’ affidavits . . . in the
   plaintiff’s favor.” 15
           Personal jurisdiction in federal court is governed by the law of the state
   in which the federal court sits. 16 In Texas, courts evaluate personal
   jurisdiction over nonresident defendants through a two-step inquiry,
   ensuring compliance with the state’s long-arm statute and the Due Process
   Clause of the Fourteenth Amendment. 17 Texas’s long-arm statute
   specifically provides for personal jurisdiction over nonresidents who “do[]
   business” in Texas or “commit[] a tort” in Texas. 18 As this court has
   observed, however, “the Texas long-arm statute extends to the limits of
   federal due process.” 19 Therefore, “the two-step inquiry” of assessing the




           14
                Grewal, 971 F.3d at 490.
           15
             Felch, 92 F.3d at 327 (quoting Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir.
   1990)); accord Alpine, 205 F.3d at 215; see also Grewal, 971 F.3d at 490 (addressing
   conclusory allegations (quoting Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d
   865, 868 (5th Cir. 2001))).
           16
             Walden v. Fiore, 571 U.S. 277, 283 (2014) (first quoting Daimler AG v. Bauman,
   571 U.S. 117, 125 (2014), then quoting Fed. R. Civ. P. 4(k)(1)(A)).
           17
             Grewal, 971 F.3d at 490 (citation omitted). Personal jurisdiction can come in the
   form of general or specific jurisdiction, but general jurisdiction is not at issue in this case.
           18
                Tex. Civ. Prac. & Rem. Code § 17.042.
           19
             Sangha, 882 F.3d at 101 (quoting Johnston v. Multidata Sys. Int’l Corp., 523 F.3d
   602, 609 (5th Cir. 2008)); accord, e.g., Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569,
   575 (Tex. 2007).




                                                  6
Case: 20-40020           Document: 00515895208              Page: 7     Date Filed: 06/10/2021




                                             No. 20-40020


   long-arm statute and due process “collapses into one federal due process
   analysis.” 20
           The Due Process Clause permits jurisdiction over a nonresident
   defendant who “has ‘minimum contacts’ with the forum state such that
   imposing a judgment” 21 “does not offend traditional notions of fair play and
   substantial justice.” 22 Our constitutional inquiry involves three questions. 23
   First, to evaluate minimum contacts, we ask if the defendant “purposely
   directed its activities toward the forum state or purposefully availed itself of
   the privileges of conducting activities there.” 24 Second, we ask if the case
   “arises out of or results from the defendant’s forum-related contacts.” 25
   Third, we ask if “the exercise of personal jurisdiction is fair and
   reasonable.” 26 If we answer all three questions in the affirmative, personal
   jurisdiction over the out-of-state defendant satisfies due process. 27




           20
                Sangha, 882 F.3d at 101 (quoting Johnston, 523 F.3d at 609).
           21
             Stroman Realty, Inc. v. Wercinski, 513 F.3d 476, 484 (5th Cir. 2008) (quoting Int’l
   Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
           22
              Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024 (2021)
   (quoting Int’l Shoe, 326 U.S. at 316–17).
           23
              Grewal, 971 F.3d at 490 (citation omitted); see also Ford, 141 S. Ct. at 1024
   (contrasting specific and general jurisdiction).
           24
              Grewal, 971 F.3d at 490 (quoting Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d
   266, 271 (5th Cir. 2006)).
           25
                Id. (quoting Seiferth, 472 F.3d at 271).
           26
                Id. (quoting Seiferth, 472 F.3d at 271).
           27
                Id.




                                                    7
Case: 20-40020      Document: 00515895208           Page: 8   Date Filed: 06/10/2021




                                     No. 20-40020


                                         III
          The parties dispute whether the Department established minimum
   contacts with Texas. Alternatively, the Department contends that the Texas
   long-arm statute does not apply to out-of-state officials. We take each in turn.
                                          A
          In addressing minimum contacts, we first review the possible
   jurisdictional contacts and the parties’ arguments. Next, we review our
   applicable precedents. Last, we conclude that Bulkley fails to demonstrate
   that the Department created minimum contacts with Texas that subject it to
   personal jurisdiction in the state.
                                          1
          Accepting the facts as Bulkley tells them and drawing reasonable
   inferences therefrom, the universe of possible jurisdictional contacts
   includes: (1) the Department’s sending the September 2019 letter to Bulkley
   in Texas; (2) the letter’s instruction that Bulkley remedy violations of
   California law, which Bulkley could only do by changing its policies in Texas;
   and (3) the letter’s demonstrating the possibility of past and future
   inspections in Texas, by referencing violations “observed during the
   inspection completed on 09/04/2015 [at] the place of employment”
   “maintained by” Bulkley, and warning that the Department would “conduct
   a follow-up inspection of [Bulkley’s] place of employment.” The
   Department, for its part, provides a declaration stating that its only
   inspection of Bulkley took place in California in 2015.
          Bulkley asserts that the Department created an ongoing relationship
   with Bulkley (a Texas employer) by sending the September 2019 letter, which
   suggests that the Department had inspected Bulkley at its “place of
   employment” in Texas and would do so again in the future. Bulkley says that




                                          8
Case: 20-40020         Document: 00515895208               Page: 9       Date Filed: 06/10/2021




                                           No. 20-40020


   that the district court improperly credited the Department’s evidence that it
   had not and would not inspect Bulkley in Texas. In Bulkley’s view, two pieces
   of evidence show the contrary: (1) the September 2019 letter’s informing
   Bulkley of a prior inspection and possible future inspections to ensure
   compliance with California law at the “place of employment maintained by”
   Bulkley, and (2) the Department’s stipulating to the fact that Bulkley
   maintains no place of employment in California. Bulkley reasons that the
   letter could only have been referring to inspections in Texas because the
   letter mentioned no California location and, at any rate, only an inspection at
   Bulkley’s headquarters in Texas could reveal whether Bulkley had remedied
   the three violations of California law, by changing its reporting, injury-
   prevention, or foot-protection policies.
           The Department claims that its only Texas-related conduct was
   enforcing the civil penalties Bulkley incurred in California. There is no
   genuine conflict in evidence, the Department says, because the “place of
   employment” in the September 2019 letter “obviously refers to” the
   accident site in California, for two reasons. First, the Department points to
   the letter’s enclosure, which indicates the Salinas address. Second, the
   Department relies on California law, which defines “place of employment”
   more broadly than a company’s place of business—the term encompasses
   any place work occurs. 28 Further, the Department asserts, Bulkley
   conspicuously fails to allege or prove that the Department has ever or will
   ever come to Texas for an inspection. The Department concludes that, by




           28
             See Cal. Lab. Code § 6303(a) (“‘Place of employment’ means any place, and
   the premises appurtenant thereto, where employment is carried on, except a place where
   the health and safety jurisdiction is vested by law in, and actively exercised by, any state or
   federal agency other than the division.”).




                                                 9
Case: 20-40020          Document: 00515895208               Page: 10       Date Filed: 06/10/2021




                                            No. 20-40020


   relying exclusively on statements in the letter, Bulkley fails to satisfy the
   burden to demonstrate personal jurisdiction.
                                                   2
           We have examined Texas courts’ personal jurisdiction over the
   government officials of other states in three cases: Stroman Realty, Inc. v.
   Wercinski; Stroman Realty, Inc. v. Antt; and Defense Distributed v. Grewal. 29
           In all three, a Texas business sued an out-of-state official for sending
   a cease-and-desist letter. 30 In all three, we concluded that sending a cease-
   and-desist letter to a Texas business does not, by itself, establish minimum
   contacts with Texas, even if the letter focuses on the business’s activities
   inside Texas. 31
           In Wercinski and Antt, we found that Texas courts lacked personal
   jurisdiction. The plaintiff in both cases was a Texas real-estate company that
   did business in Arizona, Florida, and California, causing regulators in those
   states to send the company cease-and-desist letters. 32 The plaintiff sued the
   out-of-state officials, claiming that they violated the U.S. Constitution by
   enforcing their states’ real-estate laws against the company. 33 We did not



           29
               Both parties invoke Stroman Realty, Inc. v. Antt, 528 F.3d 382 (5th Cir. 2008),
   and Wercinski, 513 F.3d at 484. Only the Department filed a 28(j) letter addressing Grewal,
   971 F.3d 485, which was released after the briefing in this case. Bulkley did not respond to
   that letter or otherwise oppose Grewal’s relevance.
           30
                Wercinski, 513 F.3d at 485–86; Antt, 528 F.3d at 386; Grewal, 971 F.3d at 491–92.
           31
              Wercinski, 513 F.3d at 485–86; Antt, 528 F.3d at 386; Grewal, 971 F.3d at 491–92.
   See also Halliburton Energy Servs., Inc. v. Ironshore Specialty Ins. Co., 921 F.3d 522, 542–43
   (5th Cir. 2019) (a private actor does not establish minimum contacts by sending “a cease-
   and-desist letter threatening litigation”).
           32
                Wercinski, 513 F.3d at 480–82; Antt, 528 F.3d at 383–85.
           33
                Wercinski, 513 F.3d at 481; Antt, 528 F.3d at 383.




                                                  10
Case: 20-40020          Document: 00515895208                Page: 11   Date Filed: 06/10/2021




                                              No. 20-40020


   reach this argument, however, because we concluded that Texas courts
   lacked personal jurisdiction over the out-of-state officials. That is, the
   officials did not create minimum contacts in Texas by pursuing violations of
   their states’ laws as to the plaintiff’s real-estate transactions involving their
   states’ property or residents. 34 The officials had not availed themselves of
   Texas law because the plaintiff unilaterally chose to transact with Arizona,
   Florida, and California residents and property. 35
           Two specific conclusions from Wercinksi also matter here. First, we
   rejected an argument that minimum contacts could arise from the possibility
   that an out-of-state official has made, or will make, additional Texas contacts;
   rather, minimum contacts must be “known” and not “hypothetical.” 36
   Second, we explained that it does not matter if the out-of-state official’s
   enforcement efforts revolve around conduct that takes place in Texas. 37
           Later, in Grewal, we concluded that Texas courts did have personal
   jurisdiction over the out-of-state official. We held that the New Jersey
   attorney general created minimum Texas contacts by sending Defense
   Distributed, a Texas business that published “materials related to the 3D
   printing of firearms,” a letter “threatening legal action if Defense
   Distributed published its files.” 38 In doing so, we explained, the attorney
   general sought to enforce New Jersey law and halt Defense Distributed’s
   activity nationwide, including activity that had no connection to New Jersey


           34
                Wercinski, 513 F.3d at 485–86; Antt, 528 F.3d at 386.
           35
                Wercinski, 513 F.3d at 485–86; Antt, 528 F.3d at 386.
           36
                Wercinski, 513 F.3d at 484.
           37
             Id. at 485; accord Grewal, 971 F.3d at 491 (stating that Wercinksi “expressly
   forecloses” distinguishing between a cease-and-desist letter that “focuse[s] on activities
   occurring outside Texas” and one that “focuse[s] on activities occurring inside Texas”).
           38
                Grewal, 971 F.3d at 488–89, 497.




                                                   11
Case: 20-40020            Document: 00515895208             Page: 12        Date Filed: 06/10/2021




                                            No. 20-40020


   property or residents. 39 We explained that, unlike the state officials in
   Wercinski and Antt, the New Jersey attorney general created minimum Texas
   contacts because he failed to cabin his nationwide enforcement efforts to
   conduct involving New Jersey property or residents. 40
                                                   3
           Applying Wercinski, Antt, and Grewal, the Department did not
   establish minimum contacts solely by way of sending the September 2019
   letter. 41 And under Wercinski, the possibility that the Department has
   inspected or will inspect Bulkley in Texas does not establish minimum
   contacts. 42 Notably, Bulkley never directly asserts that the Department did
   in fact inspect Bulkley in Texas. Construing the evidence in Bulkley’s favor,
   at most the Department claims to have inspected Bulkley in Texas before it
   issued the September 2019 letter and threatens to do so again. But these are
   “hypothetical” contacts; Bulkley needs to show “known minimum
   contacts.” 43
           Also under Wercinski, it does not matter if the Department’s letter
   instructed Bulkley to remedy violations of California law, which Bulkley
   could only do by changing its policies in Texas. We must adhere to the
   principle in Wercinski, which we reaffirmed in Grewal, that a letter “focused


           39
              Id. at 492. Judge Higginson, concurring separately, observed that the letter
   began: “You are directed to cease and desist from publishing printable-gun computer files
   for use by New Jersey residents”; yet, the plaintiff had alleged that the attorney general
   threatened to enforce New Jersey law for distributions to residents of other states. Id. at
   499 (Higginson, J., concurring).
           40
                Id. at 492 (majority opinion); accord id. at 499 (Higginson, J., concurring).
           41
                Wercinski, 513 F.3d at 485–86; Antt, 528 F.3d at 386; Grewal, 971 F.3d at 491–92.
           42
                See Wercinski, 513 F.3d at 484.
           43
                See id.




                                                   12
Case: 20-40020          Document: 00515895208              Page: 13       Date Filed: 06/10/2021




                                            No. 20-40020


   on activities occurring outside Texas” is no different from a letter “focused
   on activities occurring inside Texas” for purposes of minimum contacts. 44
           Granted, the letter does not expressly cabin its instructions to
   Bulkley’s California-related conduct. At first blush, this sounds like the
   dispositive jurisdictional fact in Grewal: The New Jersey attorney general
   established minimum contacts with Texas by commanding the plaintiff to
   halt business nationwide, without cabining that command to New Jersey
   business. 45 But the scope of the letter is limited to California-related conduct
   in two other ways, distinguishing this case from Grewal.
           First, the letter references only violations of California law related to
   a specific 2015 accident in Salinas, California. The record reflects that the
   injured driver was carrying out work in California, and Bulkley does not argue
   otherwise. Second, the California laws that the letter instructed Bulkley to
   follow are themselves limited to persons and events within California. 46
   Again, Bulkley’s first citation was for violating a requirement to report
   workplace injuries “occurring in a place of employment” 47—a term the
   California legislature defined to include any work carried on in California,
   and to exclude any work carried on where “health and safety jurisdiction is
   vested by law in, and actively exercised by, an[other] state or federal




           44
                Grewal, 971 F.3d at 491 (citing Wercinski, 513 F.3d at 485–86).
           45
                Grewal, 971 F.3d at 492.
           46
              Cf. Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 822 (1985) (concluding that,
   although Kansas law did not govern transactions without Kansas ties, Kansas was not
   required “to substitute for its own [laws], applicable to persons and events within it, the
   conflicting statute of another state” (quoting Pac. Emps. Ins. Co. v. Indus. Accident Comm’n,
   306 U.S. 493, 502 (1939)).
           47
                Cal. Code Regs. tit. 8, § 342.




                                                  13
Case: 20-40020          Document: 00515895208              Page: 14     Date Filed: 06/10/2021




                                            No. 20-40020


   agency.” 48 Likewise, the second and third violations, regarding injury-
   prevention programs and foot protection, 49 apply only to “places of
   employment in California.” 50
           Accordingly, the Department’s conduct falls in the same category as
   that of the Arizona, Florida, and California officials in Wercinski and Antt,
   who did not create minimum contacts by enforcing their states’ real-estate
   laws regulating transactions with their states’ property or residents. 51
                                                  B
           Having concluded that the Department lacks minimum contacts
   establishing personal jurisdiction in Texas, we decline to reach the
   Department’s alternative argument that the Texas long-arm statute does not
   apply to out-of-state officials. 52



           48
                Cal. Lab. Code § 6303(a).
           49
              Cal. Code Regs. tit. 8, § 3203 (injury prevention); id. § 3385 (foot
   protection).
           50
                Id. § 3202(a).
           51
                Wercinski, 513 F.3d at 485–86; Antt, 528 F.3d at 386.
           52
              We caution against relying on Wercinksi’s suggestion—in dicta, without the full
   panel, see 513 F.3d at 489–90 (Barksdale, J., concurring)—that the Texas long-arm statute
   does not apply to out-of-state officials. This interpretation contravenes Texas Supreme
   Court precedent and invokes federal law that does not clearly apply.
            The Texas Supreme Court has explained that there are no limits on Texas’s long-
   arm statute besides federal due process. Guardian Royal Exch. Assur., Ltd. v. English China
   Clays, P.L.C., 815 S.W.2d 223, 226 (Tex. 1991). Absent a conflict with federal law, the last
   word on Texas law belongs to the Texas Supreme Court. See Murdock v. City of Memphis,
   87 U.S. 590, 626 (1874). Wercinski identified “question[s]” and “uncertain[ties],” not a
   conflict. 513 F.3d at 482–83. Doubts do not justify demoting the Texas Supreme Court’s
   interpretation of a Texas statute. Cf. Michigan v. Long, 463 U.S. 1032, 1044 (1983)
   (clarifying constitutional law that constrains state interpretation of state law). Nor are we
   confident that Wercinski’s doubts bear out. We perceive no inherent link between personal
   jurisdiction and sovereign immunity. A State can assert sovereign immunity regardless of




                                                  14
Case: 20-40020         Document: 00515895208                Page: 15       Date Filed: 06/10/2021




   what the long-arm statute says. If the Ex Parte Young exception applies, sovereign immunity
   is unavailable—the official is an individual, not the State, so a sister-State court’s exercising
   personal jurisdiction does not offend state sovereignty, even if the challenged conduct was
   enforcement of a state statute. This anomaly comes from the Ex Parte Young “fiction,” not
   the sister State’s personal-jurisdiction statute.